Citation Nr: 0506329	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-34 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.  

The instant appeal arose from a December 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Chicago, Illinois, which denied a claim for service 
connection for PTSD.

The veteran appeared at a personal hearing using 
videoconferencing techniques before the Board in November 
2004.  


FINDING OF FACT

The veteran has PTSD which is related to his combat service.


CONCLUSION OF LAW

The veteran has PTSD which was incurred as a result of his 
active duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  As the Board is providing a full 
grant of the benefit sought in this appeal, it concludes that 
remand for compliance with the VCAA is not warranted because 
any failure to comply with VCAA requirements in this case 
would not be prejudicial to the appellant.  

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
service medical records, the written contentions of the 
veteran and his attorney, private treatment records, VA 
treatment records, a VA examination report with an addendum, 
and a transcript of the November 2004 hearing.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, all the evidence submitted by the veteran or on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
this claim.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  A claim for entitlement to service 
connection for PTSD requires: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2004).  Further, "[i]f the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor."  38 C.F.R. § 3.304(f)(1) (2004). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002). 

The veteran's service separation document (DD Form 214) 
reveals that he was awarded the Purple Heart Medal and the 
Presidential Unit Citation for service as a United States 
Marine in the Republic of Vietnam.  His military occupation 
specialty was as a mortarman.  A contemporaneous record, a 
September 1968 service medical record, noted that a round had 
landed close to the veteran in Vietnam, causing him to "get 
shook around in our hole pretty bad" and leading to 
complaints of headaches.  In an April 1969 claim form filed 
with VA he stated that he had sustained a shrapnel wound to 
the chin.  

In August 2001 he reported to a VA health care worker that 
while in the service he was ambushed and was in violent 
conflicts with the enemy.  In an October 2001 VA treatment 
record, it was noted that he reported that he was in combat 
with the enemy, that he saw many dead Vietnamese soldiers, 
and that he killed many people in combat.  In another record 
that month he reported that while in Vietnam he served with 
the 1st Battalion, 9th Marines, 3rd Marine Division, Charlie 
Company, a unit known as the "walking dead."  He reported 
that he was involved in a lot of combat, he took his gear 
from "bloody, dead Marines", and he was exposed to 
firefights and hand to hand combat.  He stated that he 
received a piece of shrapnel after a hand grenade exploded in 
front of him.  In yet another VA evaluation report in October 
2001 the veteran recalled the overpowering stench of dead 
bodies one night when they could not move from their 
position.  He stated that he had killed the enemy with his 
firearm as well as with his bare hands.  

During his personal hearing, the veteran testified that he 
was involved in combat at Khe Son, during the Tet Offensive, 
and while he was stationed at the northernmost base, Dong Ha, 
and patrolled the demilitarized zone (DMZ).  In particular, 
he noted that between July 1 and July 5, 1967, he was engaged 
in combat with the enemy in efforts to rescue members of 
Bravo Company who had been ambushed by the enemy while on 
patrol in the DMZ.  He reported trying to load the survivors 
onto tanks while "getting fire from all directions."

In the rating decision on appeal, the RO found that the 
evidence of record did not establish that a stressful 
experience occurred.  The Board disagrees.  Based on his 
service medical records and his statements the Board finds 
that the veteran was engaged in combat with the enemy.  
Further, as the claimed stressors noted above are related to 
combat, the veteran's statements establish the occurrence of 
the claimed inservice stressors. 

As to the question of whether the veteran has PTSD, the Board 
finds that the preponderance of the evidence weighs in favor 
of the veteran's claim.  The "negative" evidence includes a 
June 2002 VA examination report, a September 2002 addendum to 
that report, and the records from a private psychologist who 
treated the veteran in 2000 and 2001.  The private 
psychologist's records diagnose the veteran primarily with 
depressive disorder and alcohol abuse.  The June 2002 VA 
examiner, who stated he had reviewed the claims folder, 
concluded that the veteran did not meet the criteria for PTSD 
without further elaboration.  Following a request to provide 
further information, the examiner prepared an addendum in 
September 2002 wherein he stated that he had reviewed the VA 
treatment records and found "no symptoms of PTSD were 
mentioned" in those records.  He further stated that the 
veteran did not mention or complain about PTSD during his 
examination.

The "positive" evidence includes an August 1968 service 
medical record which noted that the veteran had been anxious 
and got easily angered since his return from Vietnam and 
recommended psychiatric evaluation.  Although there is no 
record of such evaluation in the service medical records, the 
August 1968 record did note that the veteran was prescribed 
Valium for his symptoms.  The positive evidence also includes 
VA medical treatment records dated from August 2001 to April 
2002.  These records reveal multiple diagnoses of PTSD, 
including an October 2001 diagnosis of PTSD by R. F.-R., 
L.C.S.W.; a November 2001 diagnosis of PTSD by J. S., 
Psychiatry Resident; a February 2002 diagnosis of PTSD by T. 
Y., Psychiatry Resident; and an April 2002 diagnosis of PTSD 
by L. C. K., M.D., Staff Psychiatrist.  In addition, these 
records clearly referenced symptoms of PTSD and related these 
symptoms to the veteran's combat experiences.  For example, 
an August 30, 2001 treatment record noted that the veteran 
had at least one nightmare concerning his experiences in 
Vietnam; that he had flashbacks at exposure to smells; and 
that he avoided a forest preserve near his home because it 
brings back thoughts of Vietnam and the smell of dead, 
decomposing bodies.  A September 11, 2001 record noted that 
the veteran "most likely has repressed combat PTSD 
symptoms" and provided a long list of symptoms which were 
manifestations of PTSD, including feelings of detachment or 
estrangement, recurrent thoughts of death, and irritability.

Finally, the positive evidence includes the veteran's 
testimony.  He testified that he has suffered with PTSD 
symptoms for many years and that the June 2002 VA examiner 
did not ask him about PTSD symptoms during his very brief 
examination.  He reported that his symptoms included 
recurring nightmares, depression, panic attacks, and hearing 
voices.  He further testified that his private psychologist 
apologized to him for not digging deeper into the root of his 
anger.

The Board finds that the preponderance of the evidence 
supports the veteran's contention that he has PTSD as a 
result of his combat experiences.  The Board finds that the 
positive evidence, noted above, outweighs the negative 
evidence on this point.  This is so because more physicians 
and mental health workers have indicated that the veteran has 
PTSD than have not.  Further, the Board finds the opinion of 
the June 2002 VA examiner less probative because his review 
of the record appears to be incomplete or erroneous.  For 
example, he based his conclusion that the veteran did not 
have PTSD in part on his patently inaccurate finding that the 
VA treatment records did not mention symptoms of PTSD.  As 
noted above, the VA treatment records clearly did mention 
numerous symptoms related to the diagnosis of PTSD.  As the 
preponderance of the evidence supports the claim, the Board 
concludes that the veteran suffers from PTSD.  Further, as 
the veteran's PTSD has been causally linked to his combat 
service, service connection for PTSD is granted.




ORDER

The claim for service connection for PTSD is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


